DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210202.

Status of Claims
Claim(s) 15, 17-21 and 23-30 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 15, 17-21 and 23-30 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20130179007 A1 (“Dalum”) discloses a control system for causing a vehicle to operate in a charge depletion mode, or a charge accumulation mode in response to a command. The apparatus also includes a command control system for providing the command in response to job site data, the job site data including an estimate of the amount of energy required at the job 
US 20110031929 A1 (“Asada”) teaches an electric supply controller controls a switching circuit to connect an electric power supply line to one of the chargers. A storage unit of the electric supply controller associates information on a priority to each of the vehicles and stores the associated information therein. When the vehicles are simultaneously connected to different chargers, a control unit of the electric supply controller controls the switching circuit to connect the electric power supply line preferentially to one of the different chargers. The one of the different chargers is connected to one of the vehicles assigned with a highest priority.
US 20140028254 A1 (Shane”) teaches a method for charging plurality of electric vehicles is provided. The method includes determining predicted usage information for the plurality of electric vehicles based on past information for the plurality of vehicles. The predicted usage information, among other information, includes a first total energy needed to be provided to the plurality of vehicles to reach a respective desired state of charge set point. The method further includes optimizing power to be provided to the plurality of vehicles to generate an optimal power requirement plan based on a first cost incurred to charge the vehicles with the first total energy. Furthermore, the method includes scheduling charging of the plurality of vehicles through at least one charging station according to the optimal power requirement plan and a priority associated with each of the plurality of vehicles.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such 

Regarding Claim(s) 15, 17-21 and 23-30, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
monitoring charge states of multiple electric vehicles within a group of electric vehicles, by: 
transmitting, via a device connected to a controller area network of an electric vehicle of the multiple electric vehicles, a request to the controller area network to send a response message that includes information identifying a state of charge of the electric vehicle; 
receiving, at the device, a response message from the controller area network that includes information identifying the state of charge of the electric vehicle; and 
transferring, from the device to a server, the identified state of charge; 
determining an order via which to charge the group of electric vehicles based on the monitored charge states; and 
causing the electric vehicles to be charged in the determined order.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)